Case 1:19-cv-03955-RRM-VMS Document 1-1 Filed 07/09/19 Page 1 of 9 PageID #: 5




                   EXHIBIT “A”



   {N0774773.1 }
[FILED;Case 1:19-cv-03955-RRM-VMS
         QUEENS                   Document 1-1 Filed
                   COUNTY CLERK 05/31/2019     03; 0807/09/19
                                                         PM|  Page 2 of 9 PageID
                                                                        INDEX NO. #: 6
                                                                                   709556/2019
NYSCEF DOC. NO. 1                                                                                                           RECEIVED NYSCEF; 05/31/2019




        SUPREME COURT OF THE S'l'ATl/ OF NEW YORK,                                                        Index No.:
        (.:OUNTY OF QUEENS
         .................... ......... .............................. .............................. X   SLI
        JONG SUN KO.
                                                                                                          Plaintiff designates Queens
                                                            Plaintiff,                                    County as the place of trial,

                                   -agai                                                                  Tlie basis of venue is:
                                                                                                          Flainiiirs residence
        MOON YOUNG YANG and NISSAN INFTNITI LT,
                                                                                                          Plaintiff resides at:
                                                                    Defendants,                           220-66 A 64‘'’ Avenue, 1“' Floor
                                                                                                          Oakland Gardens, New York 11,264
                                                                                                  •■X
                                                                                                          County of Queens
                                                  TS:

                 YOU ARE I:IE.REBY Sl]M„MC>NEI.) lx,) answer the complaint in this action and to serve
         a. copy of your answer or, if the complaint is not, served with si,imnu)ns, to serve a ,notice of
         appearance, on the Plaintiffs Attorney within 20 days afier tlie service of this summons,
         exclusive of the day of service (or within .20 days after the service is complete if this summons is
         not pcnsonally delivered to you within the State of New York); and in case of your failure to
         appear or arrawer, judgnic,nt will be taken against you by default for tire relief demanded in the
         compJ ail'll.

         ,r)al:ed: Mineola, Nc-w' York
                   May 7, 2019
                                                                                     SANDERS, SANldERS, Bl,(3CK. WOYCIK,
                                                                                     VIENER & GROSSMAN, P.C.


                                                                                     MICHAEL F. VIFLECK
                                                                                     .Attorney ibr Plaintiff

                                                                                     ,i0() Herricks Road
                                                                                     Mineola, New York 11501
                                                                                     (516) 741-5252
                                                                                     F,1LE#: SSBW-AUTO-ACC-63632
          A):
                      9206 Millcniirm Drive
                      Williamsburg, New Jersey 08046

                      Ni,SS,AN I,NF,INri',i LT
                      9206 Mdileriiurn Drive
                      Williamsburg, New Jersey 08046




                                                                                     1 of 8
IFILED;Case 1:19-cv-03955-RRM-VMS
         QUEENS                   Document 1-1 Filed
                   COUNTY CLERK 05/31/2019     03; 0807/09/19
                                                         PM|  Page 3 of INDEX
                                                                        9 PageID
                                                                              NO. #: 7
                                                                                   709556/2019
NYSCEF DOC. NO.       1                                                                                             RECEIVED NYSCEF: 05/31/2019




         SUPREME COURT' OF 'I'llE STAT'E Ol' NEW YOR.K
         COUN'l'Y OF QUEENS
          ........... -....... -.................................................................. W
                                                                                                       Index No.;
         JONCi SUN KO,

                                                           Plaintiff,
                                                                                                       VERIFIED C:OMPLAINT
                                   -againsl-

         MOONYOIING YANO and NISSAN INFINfFI I/!',

                                                                   Defendants.

             ------ ------------------------ ----- -.......... -----............
                     Plaintiff’, by his attorneys, SANDERS, SANDERS, BEOCK, WOYCIK, VIRN'ER &

         OROSSIVIAN, P.C,, complaining of Ihe defendant.s above-named, respecifuliy alleges as

         follows:

                                                AS AN!) FOM A FIRST CAUSE OF ACTION
                                                                    riFF: JONC SUN KIO

         FIRST: ‘riiat at all the times iiereinafter nientioiied, plaintiff was and still is a resident of tire

         County of Queens, City am! State of New York.

         SECOND: Upon information and belief, that a.t all the times hereinafter mentioned, defendant,

         NISSAN IKlTNin TT, was and still is a domestic corporation duly organized and. existing under

         and by virtue of the .laws of the Stale of New York.

         'rillRD: Upon. informa.lion and belief, that at all the times hereinafter mentioned, defendant,

         .NISSAN INFINlTf Uf, is a fo.reigti corporation authorized to do business in the State of New

         York.

         FOl.JRT.n: Upon, information and belief, that at all tb.e times hereinafter mentioned, dcfendanl,

         NISSAN lNh'INI.T.I EF, was and still is a. limited liability company doing bii,si.ness in the State of

         New York.




                                                                                 2 of 8
[FILED;Case 1:19-cv-03955-RRM-VMS
         QUEENS                   Document 1-1 Filed
                   COUNTY CLERK 05/31/2019     03:08 07/09/19
                                                         PMl  Page 4 of 9 PageID
                                                                        INDEX NO. #: 8
                                                                                   709556/2019

NYSCEF DOC.   NO.   1                                                                     RECEIVED NYSCEF:         05/31/2019




                    'That at all the times hereinafter mentionexi, defendant, NISSAN INIidNnT LT, was the

         registered owner of a certain motor vehicle bearing license plate number N.5.5HKU for the State

         of New Jersey for the year 2018.

         SIXTH; Tliat at aJl the limes hcreireiftcr mentioned, defendant, NISSAN rNf'TNITI ITf, was the

         titled owner of a certain, motor vehicle bearing license plate number 'N55HK,U for the State of

         New Jersey for the year 2018.

         SHVEN'11,1: Upon !nl:brmatio,n and belief, that at all the limes hereinafter ,nienlioned, defendant,

         MOON YCTUNG Y,/\NG, wms the operator of the aforesaid motor vehicle.

         BIGHT! f: Upon information and belief, that at all the timc,s hereinafter mentioned, defendant,

         .MOONYOIJNG YANG, was operating the motor vehicte, owned by defendant, NISSAN

         iNl-TNITl NT, ill the State of New York.

         NIN'IIT; Upon, inr<,)rma,ti()n and belief, that at afl th,e times licreinafler mcnli<,)ned, dc,fendanl,

         M,C)ON YOUNG Y ANG, was the operator of the aforesaid motor veliidc with the consent a,ii(l

         permi.ssion of the de,fcn(.iant owne,r, NISSAN INFINTFI NT.

         TENTH; Upon information and belief, that at all the times hereinafter mentioned, defendant,

         NISSAN INFINITI L'i,', niai,n,taincd the aforesaid iTK,)tor vehicle.

         EU/VE’NTH; Upo,n information and belief, that at all the times hereinafter mentioned, defendant,

         MOON YOUNG YANG, maintained tli,e aiiiresaid motor veliiclc.

         'fWEIJ'lTI; U]')on infornialion and belief, that at all tlic times hereinafter mentioned, defendant,

         NISSAN INfUNITI LT, contro,llcd the aforesaid motor vehicle.

         "fTllR'rEEN'EI i; Upon inf(,irmat!on and belief, that at all the limes hereinafter mentioned,

         delcndant, h4(,)ON Y(.)UNG YANG, coritr(,>ll,c(J the aforesaid motor vehicle.




                                                         3 of
IFILED;Case 1:19-cv-03955-RRM-VMS
         QUEENS                   Document 1-1 Filed
                   COUNTY CLERK 05/31/2019     03;08 07/09/19
                                                         PMl  Page 5 of 9 PageID
                                                                        INDEX NO. #: 9
                                                                                   709556/2019
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 05/31/2019




         FOUR'FEEN'rH; That at all the times hereinafter mentioned, the Bronx Whitestone Bridge,

         lironx County, City and State of New York, was and still is a public street and highway.

         .h’lFTfiEN'TH; That on or atiout the 4'*’ day of Miiy 2018, plaintiff was lawililly operating a. motor

         vehicle at the aforesaid location.

         SlXl’TTNTIf: That at the aforesaid time and place, the defendants’ motor vehicle came into

         contact with the motor vehicle operated by the plaintiff.

         SEVKN'riiENTH: That a,s a result thereof, this plaintiff was caused to sustain a serious injury as

         ddined under §5102(d) of the Insurance l,,awortho Slate of New York, or economic k>.ss greater

         lhan basic economic loss as defined in §5102(a) of the Insurance Law.

         fllGI, ITEEK'TH: I'hai the said occurrence and serious injuries sustained by this plaintiff were

         occasioned through the negligence of the defendants, their agents, servants and/or employees, in

         causing and perrnittifig their motor vehicle to ire. operated in a negligent and dangerous manner;

         in foiiowing too closely; in failing and ondlling to ha've their motor vehicle under reas’onable and

         jrroper control; in carelessly and negligently causing and pennittiiig their motor vehicle to be

         operated over and along a public highway at a high and/or excessive rate of speed and/or a

         greater rate of speed than, care and cai!tio.n would permit under the cifcumstaiices ttien and there

         existing; in failing to be pnrpcrfy alert: in failing to keep a proper lookout and to sec what was

         there to be seen; in failing to make proper, prompt, and efficient use of adequate brakes a.nd

         steering mechanisms; in tailing to obey traffic signs and signals at the intersection.; in following

         too closely; in iai.iing to properly maintain and equip their motor vehicle; in causing, permitting,

         and allowing their motor vehicle to strike and collide with lire motor vehicle operated by the

         plaintifi'; in. .failing to lake those steps neces.sa.ry to avoid the accide.nt herein; in tailing to slow

         down a.nd/or stop at the intersection; in failing to observe the conditions of traffic then and thcrc




                                                          4 of
      Case
[FILED;    1:19-cv-03955-RRM-VMS
        QUEENS     COUNTY CLERK Document 1-1 Filed
                                 05/31/2019   03;0807/09/19
                                                       ^ Page 6 of 9INDEX
                                                                      PageID
                                                                          NO. #:709556/2019
                                                                                 10
NYSCEF DOC. NO.   1                                                                      RECEIVED NYSCEF: 05/31/2019




         prevailing; in operating their vehicle without regard to the traffic then present on the said

         thoroughfare; in failing to bring their vehicle to a proper stop so as to avoid contact with the

         motor vehicle operated by the plaintiff; in failing to sound a warning or give any other sign by

         horn or otherwise of their approach or of the impending accident; in following too closely and

         striking the plaintiffs vehicle in the rear; in failing to operate said vehicles in their proper lanes

         of traffic; and in failing to slow down their vehicle in order to take cognizance of other vehicles

         at or near the intersection prior to entering into the intersection.

         NINETEENTH: That this action falls within one or more of the exceptions set forth in CPLR

         §1602 and does not limit the liability of the defendants’ joint or several responsibility.

         TWENTIETH: That by reason of the premises as aforesaid, this plaintiff was rendered sick, sore,

         lame, and disabled and his injuries upon information and belief, are of a permanent character.

         That by reason thereof, he has been prevented from following his usual vocation and has been

         obliged to incur expense and obligations for medicines, medical care, attention, and treatment,

         and he is informed, and he verily believes, that he will, in the future, be obliged to incur expense

         and obligations for medicines, medical care, attention, and treatment and continuous pain and

         suffering and be unable to follow his current vocation, all to his damage in an amount which

         exceeds the jurisdictional limits of all lower Courts.

                                   AS AND FOR A SECOND CAUSE OF ACTION
                                   ON BEHALF OF PLAINTIFF: JONG SUN KO

         TWENTY-FIRST: This plaintiff repeats, reiterates, and re-alleges each and every allegation

         contained in paragraphs of the complaint designated “FIRST” through “TWENTIETH,” inclusive

         with the same force and effect as though said paragraphs were more fully and completely set

         forth herein at length.




                                                          5 of 8
IFILED;Case 1:19-cv-03955-RRM-VMS
         QUEENS     COUNTY CLERK Document 1-1 Filed
                                  05/31/2019   03:0807/09/19
                                                        PMl Page 7 of 9INDEX
                                                                         PageID
                                                                             NO. #:709556/2019
                                                                                    11
NYSCEF DOC, NO. 1                                                                        RECEIVED NYSCEF: 05/31/2019




         TWENTY-SECOND: That as a result thereof, this plaintiff was caused to sustain a serious injury

         as defined under §5102(d) of the Insurance Law of the State of New York, or economic loss

         greater than basic economic loss as defined in §5102(a) of the Insurance Law.

         TWENTY-THIRD: To the extent that the expenses incuired and other consequential losses

         suffered by plaintiff are not covered by the No-Fault Insurance benefits, defendants shall be

         liable to plaintiff to the full extent thereof, for an amount within the jurisdictional limits of this

         Court.



                  WHEREFORE, plaintiff prays for judgment against defendants in the first cause of

         action for an amount which exceeds the jurisdictional limits of all lower Courts; and in the

         second cause of action for an amount within the jurisdictional limits of this Court, all together

         with the costs and disbursements incurred herein, and for such other, further and different relief

         as the Court deems just and proper.


         Dated: Mineola, New York
                May?, 2019

                                                        Yours, etc.

                                                        SANDERS, SANDERS, BLOCK, WOYCIK,
                                                        VIENER & GROSSMAN, P.C.


                                                        MICHAEL R VILLECK ........
                                                        Attorney for Plaintiff
                                                        JONG SUN KO
                                                        100 Henicks Road
                                                        Mineola, New York 11501
                                                        (516) 741-5252
                                                        FILE#: SSBW-AUTO-ACC-63632




                                                        6 of 8
      Case
[FILED;    1:19-cv-03955-RRM-VMS
        QUEENS     COUNTY CLERK Document 1-1 Filed
                                 05/31/2019   03;0807/09/19
                                                       ^ Page 8 of 9INDEX
                                                                      PageID
                                                                          NO. #:709556/2019
                                                                                 12
NYSCEF DOC. NO.    1                                                                   RECEIVED NYSCEF: 05/31/2019




                                         ATTORNEY'S VERIFICATION


                  MICHAEL F. VILLECK, an attorney duly admitted to practice law before the Courts of

         the State of New York, affirms the following to be true under the penalties of perjuiy:

                  1 am an attorney at SANDERS, SANDERS, BLOCK, WOYCIK, VIENER &

         GROSSMAN, P.C., attorneys of record for Plaintiff, JONG SUN KO. 1 have read the annexed

         COMPLAINT and know the contents thereof, and the same are true to my knowledge, except

         those matters therein which are stated to be alleged upon infoimation and belief, and as to those

         matters I believe them to be true. My belief, as to those matters therein not stated upon

         knowledge, is based upon facts, records, and other pertinent infoimation contained in my files.

                  This verification is made by me because Plaintiff is not presently in the County wherein I

         maintain my offices.

         Dated; Mineola, New York
                May 7, 2019




                                                                      ilAEL F. VILLECK




                                                        7 of
[FILED:Case 1:19-cv-03955-RRM-VMS
         QUEENS     COUNTY CLERK Document 1-1 Filed
                                  05/31/2019   03;08    PMl Page 9 of 9INDEX
                                                    07/09/19                 NO. #:709556/2019
                                                                         PageID     13
NYSCEF DOC. NO. 1                                                                                       RECEIVED NYSCEF; 05/31/2019




          Index No.
          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS

          JONG SUN KO,

                                               Plaintiff,

                         -against-

         MOONYOUNG YANG and NISSAN INFINITILT,

                                                      Defendants.


                                             SUMMONS AND VERIFIED COMPLAINT

                                             SANDERS, SANDERS, BLOCK, WOYCIK,
                                                    VIENER & GROSSMAN, P.C.
                                                         Attorneys for Plaintiff
                                               Office and Post Office Address, Telephone
                                                          100 Herricks Road
                                                       Mineola, New York 11501
                                                         Bus. (516)741-5252
                                                          Fax (516) 741-0799
         PLEASE TAKE NOTICE

                                     that the within is a (certified) true copy of a                              duly entered in
                                     the office of the clerk of the within named court on

         NOTICE OF ENTRY
                                                                 that an Order of which the within is a true copy will be
                                     presented for settlement to the Hon.
                                              one of the judges of the witliin named court, at                 on
                                                                 at                                            a.m.
             NOTICE OF
            SETTLEMENT

         ATTORNEY CERTIFICATION PURSUANT TO 22 NYCRR 130-l.lA

         Pursuant to 22 NYCRR 130-1. la, the undersigned, an attorney admitted to pra^e in the courts of New York
         certified that, upon information and belief, and after reasonable inquiry,jihCco/ltentions contaiiie^Jirllirmnexed
         documents are not trivolous.
                                                               Yours, etc.,
                                                                 SANDEl^SANDERS, BLOCK, WOYCIK, VIENER &
                                                                 GROS.#AN, P.C.
                                                                 Attorneysfor Plaintiff
                                                                 Office and Post Office Address, Telephone
                                                                 l(l()4lcrricks Road
                                                                 Mineola, New York 11501
                                                                 (516) 741-5252




                                                                 8 of 8
